


Fifth Amendment To
Amended and Restated Credit Agreement
This Fifth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of April 11, 2013, by and among FCStone, LLC, an
Iowa limited liability company (the “Borrower”), the Guarantors party to this
Amendment, the financial institutions party to this Amendment, as lenders (the
“Lenders”), and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Amended and Restated Credit Agreement dated as of June
21, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders amend the Credit Agreement,
and the Lenders are willing to do so under the terms and conditions set forth in
this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The defined term “Termination Date” appearing in Section 5.1 of the
Credit Agreement shall be amended and restated to read in its entirety as
follows:
“Termination Date” means April 10, 2014 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.2.    Sections 8.21(a) and (b) of the Credit Agreement shall be amended and
restated to read in their entirety as follows:
(a) Tangible Net Worth. The Borrower shall at all times maintain a Tangible Net
Worth of at least $100,000,000.
(b) Maximum Net Loss. The Borrower shall not, as of the last day of each
calendar month, permit Net Income for the twelve calendar months then ended to
be less than ($15,000,000).
1.3.    Exhibit C to the Credit Agreement shall be amended and restated in the
form of Exhibit C attached hereto.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:




--------------------------------------------------------------------------------




2.1.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    The Administrative Agent shall have received good standing certificates
for each of the Borrower and the Guarantors from the Secretary of State from the
state of its incorporation (dated no earlier than 30 days prior to the date of
this Amendment).
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    Since June 21, 2010, there has been no amendments, modifications,
restatements or supplements to the certificate of incorporation or articles of
formation, as applicable and by-laws or the limited liability company agreement
(or its equivalent) of the Borrower and the Parent, and such certificate of
incorporation or articles of formation and by-laws or limited liability company
agreement are in full force and effect.
3.3.    Since June 20, 2011, there has been no amendments, modifications,
restatements or supplements to the certificate of incorporation and by-laws of
Holdings, and such certificate of incorporation and by-laws are in full force
and effect.
3.4.    The resolutions of the Borrower and the Guarantors dated June 21, 2010
on file with the Administrative Agent have not been amended, modified or
rescinded and are in full force and effect.
Section 4.
Miscellaneous.

4.1.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 11 thereof and the Notes
issued pursuant to Section 1.9 thereof, shall continue in full force and effect
in accordance with its original terms. Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
4.2.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also




--------------------------------------------------------------------------------




known as a “PDF” file) shall be effective as an original. This Amendment shall
be governed by the internal laws of the State of Illinois.
[Signature Pages to Follow]




--------------------------------------------------------------------------------






This Fifth Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.
“Borrower”
FCStone, LLC
By
/s/    William J. Dunaway    

Name     William J. Dunaway    
Title     Chief Financial Officer
“Guarantors”
FCStone Group, Inc.
By /s/
William J. Dunaway            

Name     William J. Dunaway    
Title     Chief Financial Officer    




INTL FCStone, Inc.


By /s/
Scott J. Branch            

Name     Scott J. Branch    
Title     Chief Operating Officer
By /s/
Bruce Fields        

Name     Bruce Fields        
Title     Group Treasurer    






--------------------------------------------------------------------------------




Accepted and agreed to.
Bank of Montreal, as Administrative Agent
By /s/
Linda C. Haven    

Name     Linda C. Haven    
Title     Managing Director    




BMO Harris Financing, Inc., as a Lender
By /s/
Linda C. Haven        

Name     Linda C. Haven    
Title     Managing Director    






